DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10862454. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited the same subject matter.
As to claim 1, this claim recites the same matter as claim 1 of Patent 10862454, in that both have the same claimed acoustic resonator, with a single crystal piezoelectric plate with a front and back surface, a floating back-side conductor, and a front side conductor pattern.  Claim 1 of the current application is merely broader in scope, and as such claim 1 of Patent 10862454 anticipates claim 1 of the current application. 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10944380. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited the same subject matter.
As to claim 1, this claim recites the same matter as claim 1 of Patent 10944380, in that both have the same claimed acoustic resonator, with a single crystal piezoelectric plate with a front and back surface, a floating back-side conductor, and a front side conductor pattern.  Claim 1 of the current application is merely broader in scope, and as such claim 1 of Patent 10944380 anticipates claim 1 of the current application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharjee et al (Pub 2017/0288629, further referred to as Bhattacharjee).
As to claim 1, Bhattacharjee teaches an acoustic resonator device (figs 3,9) comprising:
A single-crystal piezoelectric plate (30) having a front surface and a back surface opposite the front surface, wherein the back surface is coupled to a surface of a substrate (28)(30 is on top 28, and coupled to the surface); a floating back-side conductor pattern (42 and 50, paragraph 50) formed on the back surface; and a front side conductor pattern (38) comprising two electrodes (36A and 36B) formed on a portion of the front surface (in the middle area/portion) opposite the back-side conductor pattern.
As to claim 2, Bhattacharjee teaches a radio frequency signal applied between the two electrodes excites a primary acoustic mode in the single-crystal piezoelectric plate (paragraphs 41, 42, 46 and 47).
As to claim 3, Bhattacharjee teaches the back side conductor pattern is an acoustic Bragg reflector (paragraphs 44 and 45).
As to claim 4, Bhattacharjee teaches the Bragg reflector is between the surface of the substrate and the back surface of the single crystal piezoelectric plate (42 is between 28 and 30).
	As to claim 5, Bhattacharjee teaches a front side conductor pattern comprise interleaved fingers (38) connected to bus bars (36A and 36B) of opposite polarity.

Forming a single-crystal piezoelectric plate (30) having a front surface and a back surface opposite the front surface, wherein the back surface is coupled to a surface of a substrate (28)(30 is on top 28, and coupled to the surface); forming a floating back-side conductor pattern (42 and 50, paragraph 50) formed on the back surface; and forming a front side conductor pattern (38) comprising two electrodes (36A and 36B) formed on a portion of the front surface (in the middle area/portion) opposite the back-side conductor pattern.
As to claim 9, Bhattacharjee teaches a radio frequency signal applied between the two electrodes excites a primary acoustic mode in the single-crystal piezoelectric plate (paragraphs 41, 42, 46 and 47).
As to claim 10, Bhattacharjee teaches the back side conductor pattern is an acoustic Bragg reflector (paragraphs 44 and 45).
As to claim 11, Bhattacharjee teaches the Bragg reflector is between the surface of the substrate and the back surface of the single crystal piezoelectric plate (42 is between 28 and 30).
	As to claim 12, Bhattacharjee teaches a front side conductor pattern comprise interleaved fingers (38) connected to bus bars (36A and 36B) of opposite polarity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849